Citation Nr: 1138427	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  05-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for a lumbar spine disability, to include degenerative disc disease (DDD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) following an Order from the United States Court of Appeals for Veterans Claims (Court) granting a December 2010 Joint Motion for Remand (JMR) vacating a June 2010 Board decision denying the Veteran's claim seeking an initial rating greater than 20 percent for his lumbar spine disability and remanding the matter for further development.  This matter was originally on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Prior to the June 2010 Board decision, the case was previously brought before the Board in February 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his low back disability is more severe than currently rated.  The Board previously denied his claim in a June 2010 decision finding the medical evidence did not support a rating greater than 20 percent.  The Board relied significantly on August 2005, March 2009 and September 2009 VA examination reports along with medical opinion addendums dated November 2009 and January 2010 in rendering the decision.

The Court granted a December 2010 JMR vacating the Board's prior denial and remanded the claim for further development for two reasons.  First, the 2010 JMR indicates none of the VA examinations and opinions of record satisfy the Board's February 2009 prior Remand instructions to specifically address intervertebral disc syndrome (IVDS) and the number of incapacitating episodes (i.e., physician prescribed bed rest) suffered by the Veteran.

In light of the December 2010 JMR and in order to ensure complete compliance with the Board's February 2009 prior remand, however, a new VA examination is indicated to specifically address IVDS and whether the Veteran has had any incapacitating episodes during the appellate time frame.  See Stegall v. West, 11 Vet. App. 268 (1998).

Second, the December 2010 JMR indicates the Board did not provide an adequate statement of reasons and bases as to whether a claim for TDIU claim was reasonably raised.  

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The medical evidence indicates that the Veteran's low back disability interferes with manual labor, but he may not be precluded from all types of employment, to include sedentary employment.  The Veteran worked previously as a farmer.  Given the Veteran's education and past work history, and the arguments presented within the December 2010 JMR, the Board concludes the issue of TDIU has been reasonably raised by the record.  Accordingly, appropriate development should be completed.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from April 2009 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  In light of the newly inferred TDIU claim, the RO should evaluate the claim and complete any development deemed necessary, to include ensuring notice obligations are satisfied and affording the Veteran appropriate VA examinations if deemed warranted by the evidence.  

2.  The RO should obtain the Veteran's medical records for treatment from the VA Medical Center in San Antonio, Texas from April 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic and neurologic examination to ascertain the current severity of the Veteran's low back disability and any neurological manifestations found.  The examiners should note in the examination report all pertinent pathology associated with the service connected disabilities.  The claims folder must be made available to the examiners for review.  

Based on the examination and review of the record, the examiners should address the following:

(a) The neurological examiner should provide an opinion as to whether there is objective evidence of neurological impairment, to include radicular and bladder/bowel impairment.  If so, the examiner is asked to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).   

(b) The orthopedic examiner should discuss any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine.  In addition, the examiner should discuss whether the Veteran's back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

(i) The orthopedic examiner should specifically address whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes (i.e., physician prescribed bed rest) the Veteran has experienced during each 12 month period since March 2005 due to this spine disability.

(ii) The examiner should provide an opinion as to the overall effect, if any, the Veteran's service-connected disabilities (low back disability, evaluated as 20 percent disabling; neuralgia, right ileoinguinal nerve, 10 percent; impotence, noncompensable) have on his ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

Each examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If these claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



